      Case 1:18-cv-02339-CCC-CA Document 12 Filed 12/29/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FILOMENO FRANCO,                           :   CIVIL ACTION NO. 1:18-CV-2339
                                           :
                    Petitioner             :   (Judge Conner)
                                           :
             v.                            :
                                           :
WARDEN BRADLEY,                            :
                                           :
                    Respondent             :

                                       ORDER

      AND NOW, this 29th day of December, 2020, upon consideration of the

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), and for the

reasons set forth in the accompanying memorandum, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) challenging petitioner’s
             federal conviction and sentence in the United States District Court for
             the Western District of Texas is DISMISSED for lack of jurisdiction.

      2.     The claim challenging petitioner’s custody classification is
             DISMISSED without prejudice.

      3.     The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
